Parker, J.
The allegations of the petition as amended were sufficient to show legal title to the note sued on in the plaintiff as the sole heir at law of her husband’s estate under an administration of the estate and a distribution adjudicated and approved by the ordinary. The court did not err in overruling the general demurrer to the petition. The facts of this case are substantially like those in McMullen v. Carlton, 192 Ga. 282 (14 S. E. 2d, 719), which we think is controlling here. This case is distinguished from Bond v. Maxwell, 40 Ga. App. 679 (150 S. E. 860), and Bennett v. Bottoms, 64 Ga. App. 456 (13 S. E. 2d, 519), relied' on by the defendant, in that in those cases it did not appear that the notes sued on were set apart to the plaintiff by any adjudication of the ordinary as in this case.

Judgment affirmed.


Sutton, C. J., and Felton, J., concur.

H. Grady Simmons, for plaintiff in error.
Hinton Booth, contra.